Citation Nr: 0421946	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-18 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
February 1961.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2001 on appeal from a 
February 1998 rating decision, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, for additional evidentiary development and to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
CAD was not manifest during active service or until many 
years thereafter, and it is not causally linked to any 
incident of or finding recorded during active service.

3.  The competent medical evidence shows that the veteran's 
hypertension was not manifest during active service or until 
many years thereafter, and it is not causally linked to any 
incident of or finding recorded during active service and is 
not related to service.

4.  The competent medical evidence shows that the veteran did 
not manifest a skin disorder or rash during active service or 
until many years thereafter, and it is not causally linked to 
any finding recorded during or incident of active service, to 
include claimed exposure to herbicides.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2003).

2.  Entitlement to service connection for CAD is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2003).

3.  Entitlement to service connection for a skin rash, 
secondary to exposure to Agent Orange, is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 1998 rating decision on appeal, 
the May 1998 statement of the case (SOC), and supplemental 
statements of the case (SSOCs) dated in July 1999, August 
2003 and January 2004 adequately informed him of the 
information and evidence needed to substantiate his claim.  
The Board observes that the SOC, SSOCs and VCAA notice 
letters dated in June 2002 and April 2004 informed him of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran appealed a February 1998 rating decision.  Only 
after that rating action was promulgated did the AOJ, in June 
2002 and April 2004, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VA O.G.C. Prec. Op. No. 7-
2004.

Lithe Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the April 2004 VCAA notice letter, the RO requested that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  The veteran and his wife have 
referred to post-service physicians whose records are 
unavailable due to their deaths or because they do not keep 
records beyond a certain amount of time.  VA has attempted to 
obtain additional records, pertaining to whether the 
veteran's squadrons handled chemicals and/or participated in 
any testing of chemicals, from the Department of Defense, 
Human Resources Activity, Defense Manpower Data Center; U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR); National Personnel Records Center (NPRC); 
Proponency Office for Protective Medicine - San Antonio; 
Naval Historical Center, Naval Aviation History Branch; 
Modern Military Branch, National Archives; and U.S. Navy 
History Center, Operational Archives Branch.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in July 2003 VA conducted an examination 
with regard to the veteran's claims for service connection 
for hypertension and CAD.  The Board finds that the relevant 
medical evidence of record, to include the report of this 
examination, contains sufficient detail to make a decision on 
these claims.  Thus, there is no duty to provide another 
examination with regard to these issues.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, the Board finds that there is sufficient medical 
evidence of record to adjudicate the veteran's claim for 
service connection for a skin rash, to include as secondary 
to exposure to Agent Orange, without seeking a medical 
opinion.  The veteran did not have Vietnam service and it is 
not contended otherwise, and the contemporary service 
personnel and medical records are negative for any indication 
that the veteran was exposed to Agent Orange or any other 
herbicide while on active duty.  The post-service medical 
evidence is negative for any records indicating that the 
veteran suffered from a skin condition within years after 
service, or linking it to his service.  Under these 
circumstances, there is no duty to seek a medical opinion 
with regard to this claim.  Id.; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran contends that his hypertension and CAD began 
during or as a result of his active service.  He alleges that 
he suffered from hypertension while on active duty but was 
not aware of it at the time, although he recalled during a 
July 2003 VA examination that he was informed around the time 
of his entrance examination that his blood pressure was 
"borderline".  

The veteran also contends that as a result of in-service 
exposure to Agent Orange, he now has a skin rash.  In an 
August 1996 statement the veteran reported he had been 
involved in testing of Agent Orange and "several other 
unknown chemicals" on Midway Island, in the Pacific Ocean, 
during his active duty service.  He reported he went from the 
Hawaiian Islands to Midway Island in a helicopter, where 
Agent Orange and the other chemicals were sprayed on 
vegetation, and then had to return to the island to see the 
results.

In an April 1997 statement the veteran reported that in 1958-
1959 he was stationed at N.A.S. Barber's Point, Hawaii, with 
a transport squadron, VR-21.  He reported the squadron 
transported "chemicals."  He also reported he "never saw the 
Orange stuff do its job."  He also reported that in 1959-1961 
he was with HU-1, a helicopter squadron, at Ream Field, 
California, and, on five or six occasions, what he called 
"the Orange crap" was loaded in his helicopter.  He reported 
that on these occasions the helicopter would fly to what was 
called a "dead" island in the Pacific Ocean, off the coast of 
California, and "dump that orange stuff" on the island.  He 
reported he would get orange residue in his hair, eyes, ears, 
nose, and lungs.  He also reported he was not allowed to see 
the island after they dumped the material.  He also reported 
taking a group of civilians to one of the islands where the 
material had been dumped, including a photographer, who later 
told him the island looked like it was "totally devastated."

During his July 1998 personal hearing at the RO, he testified 
that he handled containers marked "DDT" and "DIOX" while in 
service; he sprayed those chemicals on deserted islands in 
the Pacific, off the coast of California; the only warning 
given at that time was not to get the chemicals in his eyes; 
he also sprayed those chemicals on vegetation along the 
United States/Mexico border, to kill vegetation in connection 
with illegal immigration; he got the chemicals "all over 
him"; he had skin rashes on his arms and feet in service, 
which were called "jungle rot" by Navy corpsmen, who treated 
this with a salve; the rashes would go away with this 
treatment, but would return; he still has skin rashes; he 
never had any rashes prior to his active duty service; he has 
had no treatment at a VA medical facility for his rashes; and 
he also has diabetes mellitus.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for any 
findings that were attributed to hypertension, CAD or a skin 
disorder, to include a rash.  Blood pressure readings were 
146/80 in January 1958, 132/90 in February 1961.  A December 
1959 photoflouroscopic examination of the veteran's chest was 
negative and a February 1961 chest X-ray was negative.  The 
report of the veteran's February 1961 separation medical 
examination discloses that clinical evaluation of his skin 
and heart were normal.  The report is negative for any 
defects or diagnoses.  

The veteran's service personnel files confirm that he served 
in VR-21 and HU-1, that he was temporarily assigned to the 
Barber's Point, Oahu, Hawaii, Naval Air Station, and also 
served at NAAS Ream Field, Imperial Beach, California.  
The RO made numerous attempts to obtain records or documents 
confirming that the veteran's squadrons handled chemicals 
and/or participated in any testing of chemicals.  January 
2003 correspondence from the Naval Historical Center provides 
that the aviation history squadron reports do not mention any 
details regarding any flight operations for the pertinent 
years, let alone the specific of cargo or missions.  The 
Naval Historical Center could not verify whether or not the 
veteran's squadron handled chemicals or participated in 
chemical testing.  It referred to deploymentlink.osd.mil 
website for additional information.  

Printouts from the deploymentlink.osd.mil website provide 
test names, dates, locations and agent/stimulants for Project 
Shipboard Hazard and Defense (SHAD), part of a larger test 
called Project 112.  The printouts do not identify specific 
squadrons or units involved with the tests but note that 
personnel rosters of some tests had been provided to VA.  The 
documents also show that Project SHAD began in 1962 and ended 
in 1973.  

Other documents in the claims file include Veterans Health 
Administration (VHA) Directive 2002-079 providing that 
Project 112 took place between 1962 and 1973, along with 
several Fact Sheets regarding individual tests in Project 
112.  

An undated USASCRUR reply provides that it had coordinated 
the veteran's claim with the Naval Historical Center.  The 
1961 unit records for the U.S. Naval Auxiliary Air Station, 
Ream Filed, Imperial Beach, California and the Helicopter  
Squadron ONE (HU-1) were scant and did not document the HU-1 
handling and/or participating in the testing of chemicals.  
Also, to date the USASCRUR had not located any documentation 
regarding the HU-1 transporting Agent Orange.  

In May 2003 correspondence, the Department of Defense, Human 
Resources Activity, Defense Manpower Data Center provided 
that it maintained a database concerning persons who might 
have been exposed during World War II to mustard gas and 
lewisite.  Undated correspondence from the Proponency Office 
for Protective Medicine - San Antonio provides that the 
request should be forwarded to a Navy point of contact for 
appropriate action.  A November 2002 response form the NPRC 
states that there were no records of the veteran's exposure 
to herbicides.  

The record before the Board includes VA treatment records 
from August 1991 to August 1996, and from April 1998 through 
January 2004, that include various diagnoses and treatment of 
CAD and hypertension.  In August 1996, the veteran was 
hospitalized for cardiac catheterization.  He gave a history 
that he had been diagnosed with hypertension 8 to 10 years 
earlier, and had myocardial infarctions in 1986 and 1991.  
Results of physical examination of the veteran included "some 
desquamative changes of the skin."  The pertinent diagnosis 
was 1) CAD, status-post non-Q-wave myocardial infarction 
during this hospitalization; status-post myocardial 
infarction times two and status-post coronary bypass graft 
and redo coronary artery bypass graft; and 2) hypertension.  
In May 2003, the veteran suffered an acute onset weakness 
stroke with severe impairments.  

The report of a July 2003 VA examination provides that the 
veteran presented for an examination while confined to a bed; 
the examiner indicated that the claims file was reviewed, 
along with treatment records attached to the bed.  The 
examiner set forth a review of the veteran's pertinent past 
medical history.  The veteran and his wife reported that the 
veteran's hypertension was first identified in January 1986 
when he had his first myocardial infarction.  (The veteran 
had active service from January 1958 to February 1961.)  It 
was noted that the veteran was currently an inpatient at the 
Transitional Care Unit of the Dallas VA medical center.  The 
examiner noted that the veteran was examined in a bed rolled 
to the Compensation and Pension section.  A standard 
examination was not possible since the veteran was bedridden 
following a cardiovascular accident in May 2003.  The veteran 
had an indwelling nasogastric tube and was unable to stand.  
The examiner concluded that from the information taken from 
the veteran and his spouse, and review of the claims file, he 
or she was not to able to identify any condition during the 
veteran's service, at the time of his discharge, or within 
twelve months after his discharge that would indicate that 
the veteran's hypertension or CAD started in or was related 
to any occurrence or illness while he was on active duty.  
The examiner noted that the present examination was to 
develop an opinion as to whether or not cardiovascular 
disease or hypertension was present during the veteran's 
service.  The examiner found no documentation that either 
condition was present at that time.  The examiner noted that 
the veteran's records included approval for reenlistment, 
which the veteran declined.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, service connection may also be granted for certain 
chronic diseases, such as cardiovascular-renal disease 
(including hypertension), that are manifest to a compensable 
degree within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for CAD and hypertension on a direct or 
a presumptive basis.  

The Board finds that the veteran's service medical records 
are negative for complaints, symptoms, findings or diagnoses 
relating to heart disease.  On the question of hypertension, 
the veteran had blood pressure readings of 146/80 and 132/90 
while on active duty.  However, the Board finds it 
significant that the veteran was not diagnosed with or 
treated for hypertension at any time during service.  At 
separation his heart was normal on clinical examination, and 
no defects or diagnoses were identified.  The veteran's post-
service medical records are also negative for any evidence of 
CAD or hypertension within one year of separation from active 
duty.  In fact, there is no medical evidence of either 
condition for decades following service.  

In addition, the only medical opinion of record, set forth in 
the July 2003 VA examination report, is against the veteran's 
claims for service connection for CAD and hypertension.  The 
Board finds that this opinion is especially probative, as it 
was made by a physician and was based on a review of the 
veteran's service medical records, at least some post-service 
treatment records, and the results of current examination.  
The Board finds it significant that the opinion is supported 
by a rationale with reference to the veteran's medical 
records.  There is no competent contrary opinion of record.

The Board recognizes the veteran's contentions that he was 
told that he had borderline hypertension during service.  As 
a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis or 
question of medical causation, or relate such an opinion 
allegedly made by a medical professional.  Espiritu, supra.  
Thus, his own contentions regarding a claimed nexus between a 
current diagnosis of heart disease or hypertension and 
service are not competent medical evidence that support 
either claim.  

Turning to the veteran's claim for service connection for a 
skin rash, to include as due to exposure to a herbicide or 
Agent Orange, based on a thorough review of the record, the 
Board finds that the preponderance of the evidence is against 
this claim as well.  First, the Board notes that the 
veteran's service personnel records show that he did not 
serve in Vietnam.  Thus, exposure to herbicide may not be 
presumed under HR 1291, the Veterans Education and Benefits 
Expansion Act of 2001.  The Board recognizes the veteran's 
contentions as to exposure to herbicides outside of Vietnam.  
However, his service personnel and medical records fail to 
show exposure to herbicides.  The RO has made laudable 
attempts to obtain records to corroborate the veteran's 
history.  However, there is no available evidence indicating 
that the veteran's squadron ever handled chemicals and/or 
participated in any testing of chemicals with herbicides.  
Moreover, there is no competent evidence linking a current 
skin disease to any incident of service, to included the 
alleged exposure.

The Board further finds that service connection for a skin 
rash on a direct basis is not warranted under 38 C.F.R. 
§§ 3.303 and 3.304.  In so finding, the Board recognizes the 
veteran's contentions that he was told that his current skin 
findings are related to service.  However, as noted above, as 
a layperson the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation, or relate such an opinion allegedly made 
by a medical professional.  Espiritu, supra.  Thus, his own 
contentions and history are not competent medical evidence 
that support his claim.  In this regard, the Board observes 
that the competent medical evidence of record does not 
support the veteran's claim: his service medical records are 
negative for complaints, symptoms, findings or diagnoses 
pertaining to a skin rash or desquamtive changes, and there 
are no post-service medical records linking his current skin 
findings to his active duty.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

	







ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for CAD is denied.

Entitlement to service connection for a skin rash, secondary 
to exposure to Agent Orange, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



